Citation Nr: 0607152	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record indicates that these claims require 
additional development in the form of a VA examination.  

VA outpatient treatment reports dated since the April 2002 
rating on appeal indicate that he continues to receive 
treatment for PTSD.  An April 2005 progress note provides a 
sole Axis I diagnosis of PTSD, combat related of Vietnam.  
The Axis IV diagnosis was that the veteran was unemployable, 
permanently, due to his uncontrolled anger, chronic anxiety, 
withdrawal, poor coping skills, poor concentration and poor 
impulse control.  The Axis V global assessment of functioning 
score was 45.  

The April 2005 diagnoses were provided by a physician 
assistant.  The veteran's most recent VA examination, which 
was conducted by a psychologist, was provided in June 2001.  
The Board finds that another VA examination, by a 
psychiatrist or a psychologist, is needed to adjudicate the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be accomplished.  The examiner 
should set forth and describe all social 
and industrial impairments resulting from 
the veteran's PTSD.  The examiner should 
also specifically opine whether it is at 
least as likely as not that the veteran's 
PTSD renders him unable to obtain or 
maintain substantially gainful 
employment.  The examiner is asked to 
provide a rationale for any opinion 
expressed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claims for entitlement to an evaluation 
in excess of 50 percent for PTSD and a 
TDIU.  If either of the benefits sought 
on appeal remains denied, provide the 
veteran with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

